t c memo united_states tax_court wendell falls development llc gregory alan ferguson tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date david m wooldridge thomas allen worth and tucker j thoni for petitioner scott lyons and johnny craig young for respondent this opinion supplements our previously filed opinion wendell falls dev llc v commissioner tcmemo_2018_45 supplemental memorandum opinion morrison judge we will deny petitioner’s date motion for reconsideration of findings or opinion pursuant to rule and motion to vacate pursuant to rule on date the court issued its memorandum findings_of_fact and opinion in this case wendell falls dev llc v commissioner tcmemo_2018_45 which we refer to as the opinion on date the court entered an order and decision in accordance with the opinion on date the petitioner gregory alan ferguson filed a motion to reconsider the opinion on the same day he filed a motion to vacate the order and decision for the reasons explained below we deny his motions a motion for reconsideration generally will not be granted unless the moving party shows unusual circumstances or substantial error 110_tc_440 ferguson complains of three alleged errors in the opinion he therefore asks us to reconsider the opinion because our 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure order and decision entered on date were in accordance with the opinion he urges us to vacate the order and decision first ferguson contends that the opinion appears to invalidate the fifth sentence of sec_1_170a-14 income_tax regs ferguson’s motion contends in pertinent part the opinion appears to hold that enhancement to other_property owned by petitioner but not subject_to the easement in conjunction with its charitable gift to wake county per se disallows the deduction associated with the gift however as discussed below the enhancement regulation provides that enhancement to the value of the other_property owned by the donor in conjunction with a charitable gift does not result in total disallowance of the donor’s charitable deduction so long as the enhancement value is less than the value of the donated easement sec_1_170a-14 fifth sentence the fifth sentence of the regulation is if the granting of a perpetual conservation restriction after date has the effect of increasing the value of any other_property owned by the donor or a related_person the amount of the deduction for the conservation contribution shall be reduced by the amount of the increase in the value of the other_property whether or not such property is contiguous contrary to ferguson’s contention the opinion did not hold that any enhancement to the value of other_property held by the donor results in a total disallowance rather the court determined that the value of the easement was zero because the highest_and_best_use of the acres subject_to the easement was as parkland and because the easement did not prevent the land from being put to its best use wendell falls dev llc v commissioner at the court’s holding is not inconsistent with the fifth sentence of the regulation second ferguson contends that the opinion appears to invalidate the sixth and seventh sentences of sec_1_170a-14 income_tax regs ferguson’s motion contends in pertinent part the opinion appears to hold that the expectation of receiving a substantial financial or economic benefit in conjunction with a charitable gift per se disallows the deduction associated with the gift however as discussed below the substantial benefit regulation provides that taxpayers can receive such substantial financial or economic benefits in conjunction with conservation_easement donations without having their deductions disallowed so long as the value of the substantial benefit received is less than the value of the contributed easement sec_1_170a-14 h i sixth sentence the sixth and seventh sentences of the regulation are if as a result of the donation of a perpetual conservation restriction the donor or a related_person receives or can reasonably expect to receive financial or economic benefits that are greater than those that will inure to the general_public from the transfer no deduction is allowable under this section however if the donor or a related_person receives or can reasonably expect to receive a financial or economic benefit that is substantial but it is clearly shown that the benefit is less than the amount of the transfer then a deduction under this section is allowable for the excess of the amount transferred over the amount of the financial or economic benefit received or reasonably expected to be received by the donor or the related_person the seventh sentence of the regulation suggests that a deduction is not precluded if the expected benefit to the donor of the easement is demonstrably less than the amount of the transfer see sec_1_170a-14 income_tax regs the sentence requires comparison of two variables the expected benefit to the donor of the easement and the amount of the transfer as relevant to the first variable the opinion held that wendell falls donated the easement with the expectation of receiving a substantial benefit wendell falls dev llc v commissioner at that means the expected benefit to the donor of the easement is high as relevant to the second variable the court held that the value of the easement is zero id at that means the value of the transfer ie the value of the easement is zero it follows that the expected benefit to the donor is greater than the amount of the transfer therefore the seventh sentence of the regulation does not require the allowance of a deduction the opinion is consistent with the sixth and seventh sentences of the regulation third ferguson contends that in determining the value of the acres before the easement was granted the court erred in determining that the highest_and_best_use of the acres was parkland in particular ferguson suggests that the opinion is inconsistent with 87_tc_892 in which we stated in determining the fair_market_value of property the realistic objective potential uses for property control the valuation thereof stanley works and subsidiaries v commissioner t c see also 292_us_246 thus in determining the reasonable and probable use that supports the highest present_value see p supra we focus on the highest and most profitable use for which the property is adaptable and needed or likely to be needed in the reasonably near future olson v united_states supra pincite moreover the fair_market_value of property is not affected by whether the owner actually has put the property to its highest_and_best_use stanley works and subsidiaries v commissioner supra pincite see also 259_f2d_41 2d cir nor whether he ever intends to do so akers v commissioner t c memo aff’d 799_f2d_243 6th cir ferguson implies that the highest_and_best_use of the acres was some use other than as parkland and that therefore it should not matter that wendell falls intended to use the acres only as parkland ferguson’s motion is premised on the theory that the acres would be more valuable as residential and commercial space but the acres is part of a larger big_number acre parcel of property which except for the acres was zoned for residential and commercial development it was objectively reasonable to devote some of the larger parcel to parkland to serve as an amenity for those who would live and work in the residential and commercial buildings by date the date the easement was granted the best place for the parkland was the acres burdened by the easement in date the town of wendell had approved the planned unit development under which a master-planned community would be constructed around the acres in date the acres had been placed under contract to be sold to wake county for use as parkland thus to value the acres as parkland as of date is not merely to defer to the view of the then owner of the acres wendell falls wendell falls’ plans for the land were locked into place through legally binding obligations the objective best use of the acres was as parkland the easement therefore restricted the use of the acres to what would have been its most efficient use anyway under the before-and-after method mandated by the regulation in this case the value of the easement is the amount by which the easement diminished the value of the land sec_1_170a-14 income_tax regs it is our best judgment that the amount of the diminution was zero the value of the easement was therefore zero to reflect the foregoing an order will be issued denying petitioner’s date motion for reconsideration of findings or opinion pursuant to rule and petitioner’s date motion to vacate order and decision pursuant to rule
